DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first driving circuit" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if it is part of N first driving circuits or not. 
Claim 2 recites the limitation "the first driving circuit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if it is part of N first driving circuits or not.
Claim 9 recites the limitation "the first driving circuit" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if it is part of N first driving circuits or not.
Claim 10 recites the limitation "the first driving circuit" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if it is part of N first driving circuits or not.
Claim 1 recites the limitation "the first controllable switch" in lines 12, 15, 16, 17, 20, 22, and 23.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if it is part of N first controllable switches or not.
Claim 2 recites the limitation "the first controllable switch" in lines 2-3, 5, and 8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if it is part of N first controllable switches or not.
Claim 4 recites the limitation "the first controllable switch" in lines 4, 6, 9, 11, 14, 16, 19-20 and 21.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if it is part of N first controllable switches or not.
Claim 5 recites the limitation "the first controllable switch" in line 1. There is insufficient antecedent basis for this limitation in the claim.  It is unclear if it is part of N first controllable switches or not.
Claim 8 recites the limitation "the first controllable switch" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if it is part of N first controllable switches or not.
Claim 9 recites the limitation "the first controllable switch" in lines 7, 10-11, 12, 13, 16, 17, and 18.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if it is part of N first controllable switches or not.
Claim 10 recites the limitation "the first controllable switch" in lines 2, and 10-11.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if it is part of N first controllable switches or not.
Claim 4 recites the limitations “in a case that the analog quantity information is the voltage, the predetermined bypass condition is that, the number of times that a voltage of the first controllable switch is lower than a preset voltage threshold is greater than or equal to a preset number of times.”, “in a case that the analog quantity information is the current, the predetermined bypass condition is that, the number of times that a current of the first controllable switch is greater than a preset current threshold is greater than or equal to a preset number of times”, “in a case that the analog quantity information is the power, the predetermined bypass condition is that, the number of times that power of the first controllable switch is greater than a preset power threshold is greater than or equal to a preset number of times”, and “in a case that the analog quantity information is the branch temperature, the predetermined bypass condition is that, the number of times that a branch temperature of the first controllable switch is higher than a preset temperature threshold is greater than or equal to a preset number of times”, This limitation is unclear on what the predetermined bypass condition is.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ponec et al (US 2015/0171628 A1, cited in IDS, heretofore referred to as Ponec).

Regarding claim 1, Ponec teaches an active bypass control device for a photovoltaic module (Ponec; Fig. 5 and Par 0052), the active bypass control device comprising: a power source (Ponec; Fig. 5, Element 511a-511c, see figure below); a sampling unit (Ponec; Par 0052; Ponec teaches measuring the voltage from the power source); a controller (Ponec; Fig. 5, Element 530, see figure below); N first driving circuits (Ponec; Fig. 5, Element 503a-503c, see figure below); and N first controllable switches (Ponec; Fig. 5, Element 505a-505c, see figure below), wherein N is a positive integer (Ponec; Fig. 5 and Par 0052); an output end of the power source is connected to a power supply end of the controller (Ponec; Fig. 5 and Par 0052, see figure below; Ponec teaches the power supply is connected to the controller both through the switches and through the other end of the power supply); an output end of the sampling unit is connected to an input end of the controller (Ponec; Fig. 5 and Par 0052; Ponec teaches that the output of the voltage measurement connects to the controller); each of the N first controllable switches is connected between one of N pairs of bypass ports corresponding to the first controllable switch (Ponec; Fig. 5, Element 507a-507c, see figure below), and the first controllable switch comprises a first switch (Ponec; Fig. 5, Element 511a, see figure below) and a first diode (Ponec; Fig. 5, Element Diode connected to 507a, see figure below) that are antiparallel (Ponec; Fig. 5), the first diode is reversely connected between the pair of bypass ports (Ponec; Fig. 5 and Par 0052), and a control end of the first switch is connected to one output end of the controller via one of the N first driving circuits corresponding to the first controllable switch (Ponec; Fig. 5, Element 503a and Par 0052; Ponec teaches the switch is connected through 503a to the controller 530); the sampling unit is configured to: detect, for each first controllable switch, analog quantity information of the first controllable switch (Ponec; Par 

    PNG
    media_image1.png
    665
    699
    media_image1.png
    Greyscale

Regarding claim 2, Ponec teaches the active bypass control device for a photovoltaic module according to claim 1, wherein the controller is further configured to: after controlling the first switch in the first controllable switch to be turned on, control the first switch to be turned off by using the first driving circuit corresponding to the first controllable switch in a case that a time period during which the first switch is turned on exceeds a first preset time period (Ponec; Par 0067; Ponec teaches that when the 

Regarding claim 3, Ponec teaches the active bypass control device for a photovoltaic module according to claim 1, wherein the controller is further configured to: before determining whether the analog quantity information meets the predetermined bypass condition, perform software filtering on the sampling signal (Ponec; Par 0028 and Pars 0049-0052); Ponec teaches the controller can receive adjusted digital signals through software).

Regarding claim 4, Ponec teaches the active bypass control device for a photovoltaic module according to claim 1, wherein the analog quantity information is one of a voltage, a current, power, and a branch temperature (Ponec; Fig. 10, Par 0068 and Par 0077; Ponec teaches the system can determine when to activate based on measured data from the PV unit, weather, historical conditions of PV unit, and other data); in a case that the analog quantity information is the voltage, the predetermined bypass condition is that, the number of times that a voltage of the first controllable switch is lower than a preset voltage threshold is greater than or equal to a preset number of times, or a time period during which the voltage of the first controllable switch is lower than the preset voltage threshold is greater than or equal to a second preset time period (Ponec; Fig. 10, Par 0068, and Par 0077; Ponec teaches the system can determine when to activate based on voltage measured, and control the switches to adjust the output based on voltage being at a threshold); in a case that the analog quantity information is the current, the predetermined bypass condition is that, the number of times that a current of the first controllable 

Regarding claim 5, Ponec teaches the active bypass control device for a photovoltaic module according to claim 1, wherein the first controllable switch is a triode having a body diode or a switch transistor having a body diode (Ponec; Par 0051; Ponec teaches it can be a switch transistor with a body diode); and the first switch is a relay, a triode or a switch transistor (Ponec; Par 0052; Ponec teaches it can be a switch transistor).

Regarding claim 6, Ponec teaches the active bypass control device for a photovoltaic module according to claim 1, wherein an input end of the power source is connected between two ends of the photovoltaic module (Ponec; Fig 5 and Par 0052; Ponec teaches that the power source 511b is connected in the middle of the PV unit).

Regarding claim 7, Ponec teaches the active bypass control device for a photovoltaic module according to claim 1, wherein the N pairs of bypass ports are arranged between two ends of the photovoltaic module; or the N pairs of bypass ports are arranged between two ends of at least one substring in the photovoltaic module; or the N pairs of bypass ports are arranged between two ends of the photovoltaic module and two ends of at least one substring in the photovoltaic module (Ponec; Fig 5 and Par 0052; Ponec teaches that the bypass ports are on each end of the module).

Regarding claim 8, Ponec teaches the active bypass control device for a photovoltaic module according to claim 7, wherein in a case that the N pairs of bypass ports are arranged between the two ends of the photovoltaic module and the active bypass control device for a photovoltaic module is applied to a shutdown device, the other output end of the controller is connected to a control end of a second controllable switch (Ponec; Fig 7, Element middle N FET and Par 0055) in the shutdown device via a second driving circuit (Ponec; Fig 7, Element 720 and Par 0055; Ponec teaches a bypass control); the second controllable switch is connected between the first controllable switch and the photovoltaic module (Ponec; Fig 7, Element middle N FET and Par 0055); and the controller is further configured to: control the second controllable switch to be turned on by using the second driving circuit in a case that the photovoltaic module is in a normal condition (Ponec; Fig 11 and Par 0055); and control the second controllable switch to be turned off by using the second driving circuit in a case that the photovoltaic module is in an abnormal condition (Ponec; Fig 11, Element 1106, Par 0055, and Par 0077).

Regarding claim 9, Ponec teaches an active bypass control method for a photovoltaic module (Ponec; Fig. 5 and Par 0052), applied to an active bypass control device for a photovoltaic module (Ponec; Fig. 5 and Par 0052), wherein the active bypass control device comprises a power source (Ponec; Fig. 5, Element 511a-511c), a sampling unit (Ponec; Par 0052; Ponec teaches measuring the voltage from the power source), a controller (Ponec; Fig. 5, Element 530), N first driving circuits (Ponec; Fig. 5, Element 503a-503c), and N first controllable switches (Ponec; Fig. 5, Element 505a-505c), and N is a positive integer (Ponec; Fig. 5 and Par 0052); an output end of the power source is connected to a power supply end of the controller (Ponec; Fig. 5 and Par 0052; Ponec teaches the power supply is connected to the controller both through the switches and through the other end of the power supply); an output end of the sampling unit is connected to an input end of the controller (Ponec; Fig. 5 and Par 0052; Ponec teaches that the output of the voltage measurement connects to the controller); each of the N first controllable switches is connected between one of N pairs of bypass ports corresponding to the first controllable switch (Ponec; Fig. 5, Element 507a-507c), and the first controllable switch comprises a first switch (Ponec; Fig. 5, Element 511a) and a first diode (Ponec; Fig. 5, Element Diode connected to 507a) that are antiparallel (Ponec; Fig. 5); the first diode is reversely connected between the pair of bypass ports (Ponec; Fig. 5 and Par 0052), and a control end of the first switch is connected to one output end of the controller via one of the N first driving circuits corresponding to the first controllable switch (Ponec; Fig. 5, Element 503a and Par 0052; Ponec teaches the switch is connected through 503a to the controller 530), and wherein the active bypass control method comprises: detecting, by the sampling unit for each first controllable switch, analog quantity information of the first controllable switch (Ponec; Par 0060), and outputting, by the sampling unit, a sampling signal based on the analog quantity information (Ponec; Fig. 10, Element 1004 and Par 0062); determining, by the controller based on the sampling signal, whether the analog quantity information of the first controllable switch meets a 

Regarding claim 10, Ponec teaches the active bypass control method for a photovoltaic module according to claim 9, wherein after controlling the first switch in the first controllable switch to be turned on, the active bypass control method further comprises: counting, by the controller, a time period during which the first switch is turned on (Ponec; Par 0067); determining, by the controller, whether the time period during which the first switch is turned on exceeds a first preset time period (Ponec; Par 0067); controlling, by the controller, the first switch to be turned off by using the corresponding first driving circuit in a case that the time period during which the first switch is turned on exceeds the first preset time period (Ponec; Par 0067; Ponec teaches using a timer to retest after the relaxation time); and re-detecting, by the sampling unit, analog quantity information of the first controllable switch, and re-outputting, by the sampling unit, a sampling signal based on the analog quantity information (Ponec; Fig. 10 and Par 0067; Ponec teaches using redetected voltage to determine the state).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Crites et al teaches switches and an active bypass system.
-Crites et al teaches a switching arrangement and an active bypass system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867